Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 1 of 26




                           Exhibit 2
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 2 of 26



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2
                         Case No. 20-60416-CIV-CANNON/HUNT
    3
    4
           TOCMAIL INC., a Florida
    5      corporation,
    6                    Plaintiff,
    7      -vs-
    8      MICROSOFT CORPORATION, a
           Washington corporation,
    9
                         Defendant.
   10      __________________________________/
   11
   12                        VIDEOTAPED DEPOSITION OF
                                     AMAR PATEL
   13                     TAKEN PURSUANT TO RULE 30(b)(6)
   14
   15                           Tuesday, March 9, 2021
                                12:07 p.m. - 6:07 p.m.
   16
   17
                                   By videoconference
   18
   19
   20
   21
   22
   23
   24                      Stenographically Reported By:
                              Dianelis Hernandez, FPR
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 3 of 26



                                                                      Page 18

    1                  A.   Yes, sir.
    2                  Q.   What is evasion?
    3                  A.   Evasion is a situation where an attacker
    4      will try to be deceptive where they will try to pull
    5      protection measures into thinking that their attempt is
    6      benign in order to circumvent any kind of prevention
    7      measures that would prevent a piece of e-mail, for
    8      example, from reaching an end user.
    9                  Q.   Are there different types of evasion?
   10                  A.   Yes.
   11                  Q.   Can you -- let's start with this, what are
   12      the different types of evasion that you are aware of?
   13                  A.   There is IP evasion or network evasion;
   14      otherwise referred to as network evasion.            Geo evasion.
   15      There can be human interaction based evasion.
   16                  Q.   Any others?
   17                  A.   There can be sandbox evasion.         And I think
   18      those sort of encompasses a large group of categories
   19      associated with that top.
   20                  Q.   Okay.   Let's start with IP evasion.          You
   21      said IP evasion and network evasion are the same thing?
   22                  A.   We use those terms interchangeably, yes.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 4 of 26



                                                                      Page 24

    1




   19                  Q.   What is reputation block?
   20                  A.   A reputation block is a situation where you
   21      identify known threats and then you take that knowledge
   22      and put it inside of a service -- you can think of it as
   23      memory -- where you can evaluate that reputation service
   24      to compare something you see today to see if that URL is
   25      actually noted inside of the reputation service.             And if

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 5 of 26



                                                                        Page 25

    1      there is a match then you can take an action based on
    2      that match.
    3                  Q.   Does it provide effective protection
    4      against IP evasion?
    5                  A.   It can.
    6                  Q.   Okay.   Can you explain how?
    7                  A.   So given that threats are constantly, you
    8      know, changing and evolving, and also given the fact that
    9      attackers will use the same URL and send it to a wide
   10      range of customers of Microsoft, once we identify a
   11      threat it becomes a known threat.               And if that threat,
   12      that URL, employs evasion and if we have it in the
   13      reputation cache we can actually prevent that URL from
   14      being delivered to users without having to evaluate it.
   15                  Q.   Okay.   So it would be effective when it's
   16      been used before, when the attack has been used before,
   17      it's, as you've said, stored in memory, that's when
   18      reputation block would be effective against IP evasion?
   19                  A.   That's right.         There are other --
   20                  Q.   When -- sorry.         Go ahead.
   21                  A.   Go ahead and ask your question.
   22                  Q.   When did Safe Links start using reputation
   23      block?
   24                  A.   Reputation block was a part of the original
   25      feature set for Safe Links.

                                      Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 6 of 26



                                                                      Page 27




   12                  Q.   So is the time travel effective against
   13      protecting IP evasion?
   14                  A.   Time travel is effective against malicious
   15      mail that was delivered, and if that malicious mail
   16      contains a link that employs IP evasion, yes, it is
   17      definitely effective assuming the user didn't interact
   18      with that mail and we were able to remove that mail from
   19      their inbox.
   20                  Q.   Okay.   So it would be effective if the user
   21      had not already clicked on the link before it was
   22      recalled?
   23                  A.   That's correct.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 7 of 26



                                                                      Page 30




   13                  Q.   So does dynamic e-mail delivery protects --
   14      provide effective protection against IP evasion?
   15                  A.   It enables situations where if a phishing
   16      attack, for example, is part of an attachment -- so
   17      phishing attacks can come in different forms, they can be
   18      inside of attachments or they can be inside of URLs, a
   19      URL in the body of the e-mail.
   20                       If there is a situation the phishing attack
   21      is inside of an attachment, and we are evaluating that
   22      attachment, and we are able to catch that attachment, and
   23      that attachment contains links that might exhibit IP
   24      evasion and we can catch it, yes, it can provide
   25      protection against links inside those documents that

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 8 of 26



                                                                      Page 31

    1      could employ IP evasion.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 9 of 26



                                                                      Page 32




    4                  Q.   What is linked content detonation?
    5                  A.   So linked content detonation, I'll use an
    6      example, a user can receive an URL or a link in the body
    7      of an e-mail.     When they click on that link instead of
    8      going to a website that link will take a user to a
    9      document, and they will, you know, then have the
   10      opportunity to interact with that document.
   11                       And so linked content detonation makes the
   12      assumption that there are times that attackers will
   13      employ a technique where instead of taking a user to a
   14      website it will take them to a document.            And when they
   15      do take them to a document we can actually protect the
   16      user using various techniques, like antivirus, the
   17      detonation of that document itself, reputation, and so
   18      forth.
   19                  Q.   Does it provide effective protection
   20      against IP evasion?
   21                  A.   It can provide protection against IP
   22      evasion for the reasons I mentioned prior.            An example
   23      would be if we had an AB sure, antivirus signature for
   24      that document we can summarily discard that document and
   25      prevent the delivery of that mail, you know, from

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      26


                                                                     Page 33

   1      reaching the user.
   2                  Q.     And when you say effective, I've been kind
   3      of using that word loosely, but what would you consider
   4      to be effective protection against IP evasion?
   5                  A.     Can you rephrase your question?        I'm not
   6      sure I understand the question.
   7                  Q.     Well, you mentioned earlier that, you know,
   8      we are not going to catch 100 percent of IP evasion.              So
   9      in terms of -- if we said -- what would you consider to
  10      be effective protection against IP evasion, catching what
  11      percentage?
  12                  A.     The way I would answer that is it is a
  13      systemic answer on how we tackle security and protecting
  14      customers.       You know, hackers have to be right once.         You
  15      know, Microsoft has to be right 100 percent of the time.
  16      So we take different steps to make sure we provide a
  17      great protection, great service for our customers, and
  18      that includes hiring hackers to help us understand the
  19      threat landscape, using health monitoring to know when we
  20      are missing something that's a new and emergent threat,
  21      rapid response where we have this follow the sun staffing
  22      whereas as we discover threats we are introducing
  23      protection very rapidly.
  24                         We use machine learning where we can create
  25      protections that can adapt without having to have a human

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      26


                                                                     Page 37

   1      advance the state of the art.
   2                  Q.    What is time-of-click detonation?
   3                  A.    Time-of-click detonation is a part of Safe
   4      Links.      And so if a user clicks on a link in a mail they
   5      receive, a reputation check is performed, and if the
   6      reputation check doesn't yield bad the URL then will be
   7      routed to the detonation service where we will then
   8      evaluate the URL with the detonation service itself.
   9                  Q.    So what is -- the detonation service checks
  10      the content in URL?
  11                  A.    So what the detonation service does is when
  12      we receive a link we will follow that link to the
  13      website, and then we'll do a couple of things.             We'll try
  14      to look at the page as if a human eye would.            Human eyes
  15      are very good at identifying things that are fake or
  16      real, and so we built technology to look at that page as
  17      if a human eye would.
  18                        We also know attackers can make small
  19      changes in websites when they are trying to create a fake
  20      website that are imperceptible to the human eye.             So we
  21      use computer vision and other techniques to identify
  22      changes that can't be perceived easily to then determine
  23      if that website is good or bad.
  24                  Q.    Does it provide effective protection
  25      against IP evasion?

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 12 of
                                      26


                                                                       Page 38

   1                  A.    Detonation enables us to catch attacks that
   2      employ IP evasion.
   3                  Q.    And how so?
   4                  A.    We have different techniques that we can
   5      use.    If the website -- if we have essentially
   6      fingerprint for the characteristics of the website itself
   7      we can train machine learning models to recognize these
   8      websites and enable us to block them.               We also have the
   9      ability to route the traffic out non-Microsoft IP ranges
  10      and be able to show the traffic instead of IP ranges that
  11      don't belong in Microsoft.
  12                  Q.    And what's the difference between linked
  13      content detonation and time-of-click detonation?
  14                  A.    Time-of-click detonation is a sequencing
  15      difference.      One is a threat type and one is a feature.
  16      Time-of-click detonation is a feature of Safe Links for
  17      when you enable Safe Links part of receiving that
  18      capability includes the idea that when a user will click
  19      on a link we will route the link to detonation as a part
  20      of the check.
  21                        Linked content detonation is an attack, is
  22      a type of attack where instead of showing the user a
  23      website the attacker will link the URL to a some kind of
  24      document.
  25                  Q.    What is time of click, what does that mean?

                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 13 of
                                      26


                                                                     Page 39

   1                  A.      It means when the user clicks on the URL.
   2                  Q.      When did Safe Links start using the
   3      time-of-click detonation?
   4                  A.      I believe sometime in the 2017 time frame.
   5                  Q.      What is heuristic clustering?
   6                  A.      Heuristic clustering is sort of a fancy
   7      term for this idea that when an attacker sends mail to
   8      his or her intended victims those e-mails can exhibit
   9      similar characteristics, you know, the sender, the
  10      subject, the body, the content, attachments, links,
  11      sender IP ranges from where the mail originated, and
  12      many, many other characteristics.
  13                          And so what we can do is build technology
  14      or machine learning models as an example or clustering
  15      models, statistical models that look at the different
  16      characteristics of that mail and identify mail that looks
  17      very similar or identical in terms of its origin or
  18      creation.        And then based on that, you know, we can check
  19      a sample of -- one of the examples of that cluster and
  20      determine if it's good or bad.             And then if it's bad,
  21      with high confidence decide that that entire group of
  22      cluster of mail is bad and then prevent that from
  23      reaching an end user.
  24                  Q.      Does it provide effective protection
  25      against IP evasion?

                                     Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 14 of
                                      26


                                                                        Page 40

   1                  A.   It can protect against that attack vector
   2      if the determination around clustering was made without
   3      actually having to go visit the link.
   4                  Q.   What does that mean?
   5                  A.   All these different characteristics that I
   6      mentioned, it can -- we can often determine if a mail is
   7      good or bad without actually running a reputation check
   8      on an URL or even detonating an URL.                So if we can
   9      determine the mail is bad, you know, we actually don't
  10      have to do more analysis, we can simply protect the user.
  11                       We can also, as I noted prior, if we have
  12      prior knowledge of that link, you know, attackers will
  13      use links all the time, and so if we had bad reputation
  14      on that link and that link was being used in a cluster of
  15      mail we can use that as a signal to, essentially, block
  16      all that mail.
  17                       And the third way is if we detonated the
  18      link, and as an example we routed that traffic out a
  19      non-Microsoft IP range and determine it was bad, we can
  20      then also make a determination that that entire cluster
  21      was bad and prevent that mail from being delivered.                  This
  22      sort of goes along with this theme around ensuring we
  23      have multiple ways, different layers of protection
  24      because we know that attackers are trying to dream up new
  25      ways to fool us into, you know, allowing mail to get to

                                   Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 15 of
                                      26


                                                                     Page 51




  17                  A.   Sonar is an internal name that refers to
  18      our detonation service.
  19                  Q.   Does it do anything other than detonation?
  20                  A.   No.
  21                  Q.   So when Microsoft refers to URL detonation,
  22      is that also referring to Sonar?
  23                  A.   Yes.
  24                  Q.   Does Sonar update the reputation server
  25      that Safe Links uses?

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 16 of
                                      26


                                                                     Page 52

   1                  A.   We provide -- Sonar provides verdicts and
   2      we provide that information to the ATP reputation
   3      service, and we do update the reputation service with the
   4      verdicts that we -- an example would be a bad verdict on
   5      URL.    We do update those servers.
   6                  Q.   So if Sonar was to conclude that a
   7      malicious URL is safe, would Safe Links also identify
   8      that malicious URL as being safe?
   9                  A.   Can you just repeat the question?
  10                  Q.   Yeah.   If Sonar were to conclude that a
  11      malicious URL was safe, would Safe Links also identify
  12      that URL as safe?
  13                  A.   Not necessarily, it just depends on how we
  14      update those servers.
  15                  Q.   Okay.   Can you give me a situation in which
  16      it would -- where Sonar would conclude that a malicious
  17      URL is safe but then Safe Links would not identify it as
  18      safe?
  19                  A.   So example of that would be we have this
  20      ability to identify false -- essentially, a false
  21      positive -- excuse me, a false negative.            What you are
  22      referring to is a situation that we call false negative
  23      where we make a determination that a URL is actually
  24      clean, but it's actually bad.           We have technology in our
  25      systems to reevaluate the verdicts that we render for

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 17 of
                                      26


                                                                         Page 53

   1      detonation, and when we determine where we've had a false
   2      negative we can take a number of steps.
   3                      The first is we can actually update the
   4      reputation cache quickly to correct that mistake.                 We
   5      also have the ability to do the time traveling mechanism
   6      I mentioned earlier, which is a downstream mechanism,
   7      that allows to protect the user.
   8                      So these are two examples where if we do
   9      have a false negative we actually can correct the mistake
  10      before a customer is impacted.           And if the mail is
  11      delivered we actually have the ability to remove the mail
  12      from the user's inbox.
  13                      The third piece of this is what we call --
  14      I'll use the term -- I'll call it a cache export, but
  15      I'll use a more simpler term, we can make the reputation
  16      service forget.     We can clear its memory and update its
  17      memory with a new information.           And an example of that
  18      could be where, let's suppose, a user in the U.S. sees an
  19      URL and we call it clean.         Then a user in the UK sees the
  20      same URL and we determine it's bad.                 What we then do is
  21      take that bad verdict and apply it globally.
  22                      So we will actually override the clean
  23      verdict because we, you know, as we are -- this attack is
  24      unfolding we are seeing the attacker actually making the
  25      URL bad in some regions and clean in others.                 So we can

                                   Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 18 of
                                      26


                                                                         Page 54

   1      actually update the global verdict in a manner where, you
   2      know, wherever we see something that's bad it will
   3      override any instances of that URL being cacheless.
   4                  Q.   Okay.   So going back to the question I
   5      asked, it sounds like what you are saying is that Safe
   6      Links wouldn't also identify a malicious URL as being
   7      safe when Microsoft learned there was a false negative,
   8      when it learned it wasn't safe.
   9                       But if Microsoft hasn't learned it is a
  10      false negative, so Microsoft doesn't know that it's a
  11      malicious URL and Sonar concludes it's safe, would Safe
  12      Links still then at that point also identify it as safe?
  13                  A.   Well, not necessarily because we -- Safe
  14      Links will also route other -- as a part of the
  15      time-of-click service Safe Links will continue to route
  16      clicks on those URLs to our detonation servers.                 So we'll
  17      get other chances to evaluate that.                 And when we evaluate
  18      it again we have the opportunity to update the reputation
  19      based on those new detonations of those URLs.




                                   Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 19 of
                                      26


                                                                     Page 55




                             Sonar can have false negatives; however,
  19      that's why we have these time travel features and these
  20      features where we can do verdict overrides in the
  21      reputation service to still protect users, you know,
  22      using this layer of protection approach.




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 20 of
                                      26


                                                                     Page 96

   1




   7                         And in this time frame we discovered
   8      instances of attackers using new attack technique.              It
   9      was not the most serious problem, it was one of many, not
  10      the most serious.       But we used this document as a way to
  11      collect our thoughts to determine what the root causes
  12      were and to formulate ideas around how do we deal with
  13      this problem if at that time it escalates.
  14                         Again, we can't predict the future.         We are
  15      not guaranteeing, you know, we can stop 100 percent of
  16      threats, but we are ensuring we are doing exactly what we
  17      are doing in this document, understanding these threats,
  18      understanding how they are being accomplished, these
  19      attacks, and then introducing new measures to deal with
  20      that.       And that's exactly what this document is saying.
  21




                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 21 of
                                      26


                                                                    Page 117




   7                  Q.   Okay.   So based on that explanation, are
   8      you aware of phishing kits -- is Microsoft aware of
   9      phishing kits that evade the proxy IP addresses?
  10                  A.   I'm not -- I'm aware of phishing kits.           I'm
  11      not specifically aware of a kit that does what you are
  12      describing, but that's not to say they don't exist.
  13                  Q.   Has Microsoft encountered phishing kits
  14      that are aware of proxies?
  15                  A.   I don't know.




                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 22 of
                                      26


                                                                    Page 132



   2                  A.   A redirection can be associated with a
   3      human/machine validation evasion.             So a redirection
   4      doesn't necessarily equate to network evasion.             A
   5      website -- an attacker could put redirections for
   6      different reasons.
   7                       For example, if they are targeting a
   8      particular geo, they may choose -- based on the geo where
   9      the user is coming from they may redirect the user to a
  10      website of their choosing.         So if I'm coming, you know,
  11      I'm visiting a site from the U.S. they could decide to
  12      redirect my traffic to Website A, but if I'm coming from
  13      the UK they can choose to redirect my traffic to Website
  14      B.   And so the fact that there is a redirect doesn't
  15      necessarily mean it's IP evasion.             IP evasion employs
  16      redirection so that's a true statement.




                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 23 of
                                      26


                                                                        Page 133

   1




   8                  Q.    Would you equate if there is a gap -- she
   9      says the word gap.      If there is a gap in IP
  10      Anonymization, does that equate to there being a gap in
  11      Sonar evasion?
  12                        MS. LOVETT:       Objection.        Assumes facts not
  13                  in evidence.
  14                  A.    What Swaroopa is pointing out is one of
  15      the -- when we write documents like this, she is trying
  16      to be very objective, you know.              We ask our team members
  17      to be -- have humility, to just represent the facts and
  18      not be defensive, right, because we are trying to protect
  19      our customers.      And so when we identify problems we want
  20      to just plainly state what the problem is so that we can
  21      then all understand it and then decide how we tackle it
  22      together for the benefit for our customers.
  23                        And so what she is trying to express here
  24      is the fact that, yes, we do see false negatives.                 Yes,
  25      we do see situations where redirection occurs.                 And, yes,

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 24 of
                                      26


                                                                       Page 134

   1      those false negatives associated with URLs that have
   2      redirection can be network or time-based evasion as she's
   3      written right there.
   4      BY MR. MARTIN:
   5                  Q.    And would those cause a gap in Sonar
   6      security?
   7                  A.    If we are unable --
   8                        MS. LOVETT:      Objection.        Assumes -- hang
   9                  on, Amar.   Assumes facts not in evidence.
  10                        You may answer.
  11                        THE WITNESS:      Thank you.
  12                  A.    If we see a gap in our protection we try to
  13      identify and discover those gaps through the health
  14      monitoring systems we have, the red teams, the hackers we
  15      hire, the customer reports that we get.                You know, a lot
  16      of times we also discover bugs in our system.                And so,
  17      you know, we use that signal to improve the product.                We
  18      don't guarantee that we are going to provide 100 percent
  19      protection, but we do ensure that we take every step we
  20      can to identify bugs in our system, problems, and
  21      continue to evolve the state of the art in terms of
  22      threat protection.
  23




                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 25 of
                                      26


                                                                     Page 163




   7                  Q.    So Mr. Patel, again, let me rephrase it to
   8      see if this will help, but do you have a position on
   9      whether IP evasion is the most common attack vector?
  10                  A.    To my knowledge, IP evasion is a known
  11      attack vector.      It's one of many.          It's not the most
  12      serious problem that we deal with.
  13                  Q.    Okay.   When you say serious, is that the
  14      same as common or different than common?
  15                  A.    When we build our threat protection product
  16      we try to understand what threats are impacting customers
  17      the most, you know, the idea here is that, you know, if
  18      we have a situation that is impacting lots of customers,
  19      lots of tenants, you know, we want to address that
  20      quickly because, obviously, whatever problem that may be
  21      is having a high impact on our customers.
  22                        We try to understand the threat landscape.
  23      The threat landscape is changing daily, literally daily.
  24      Attackers are dreaming up new ways to circumvent
  25      protection.      They are testing our defenses and trying to

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-2 Entered on FLSD Docket 08/13/2021 Page 26 of
                                      26


                                                                      Page 164

   1      find ways to circumvent our defenses.               And so the actual
   2      landscape and the make up of threats evolves and changes,
   3      you know, on a weekly, monthly basis.
   4                      In terms of IP evasion it is not the most
   5      serious threat that is causing deficiencies in our
   6      ability to protect our customers.             Our goal is to ensure
   7      that, you know, we stop ideally all mail from
   8      reaching our -- all bad mail from reaching our customers.
   9      We don't provide 100 percent guarantees because we can't
  10      predict the future, but what we can do is try to identify
  11      where are the most serious threats and focus on those for
  12      the benefit and protection of our customer.               And in this
  13      case IP evasion is not the most serious threat.




                                   Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
